STATE OF MINNESOTA
                                                                                I
                                                                             December 16, 2015

                                   IN SUPREME COURT                               Om~IE OF
                                                                            AJII!IB.LAIECCDtTS
                                          Al5-0743


In rePetition for Disciplinary Action against
Kara Jane Jensen Zitnick, a Minnesota Attorney,
Registration No. 0317469.


                                          ORDER


       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Kara Jane Jensen Zitnick

committed professional misconduct warranting public discipline-namely, failing to

communicate with a client; failing to hold client funds in trust; failing to timely return client

funds; failing to maintain the required trust account books and records; creating shortages

in her trust account; and failing to cooperate with a disciplinary investigation. See Minn.

R. Prof. Conduct 1.4(a)(3), 1.4(a)(4), 1.15(a), 1.15(c)(3), 1.15(h), as interpreted by

Appendix 1 thereto, 1.16(d), 8.1 (b), 8.4(c); Rule 25, Rules on Lawyers Professional

Responsibility (RLPR).

       Respondent withdraws her answer, waives her procedural rights under Rule 14,

RLPR, and unconditionally admits the allegations in the petition. The parties jointly

recommend that the appropriate discipline is a 60-day suspension and 2 years of supervised

probation.

       The court has independently reviewed the file and approves the recommended

disposition.

                                                1
       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Kara Jane Jensen Zitnick is suspended from the practice of law

for a minimum of 60 days, effective 14 days after the date of this order.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR;

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that she is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court;

       5.     Upon reinstatement to the practice of law, respondent shall be subject to

probation for 2 years, subject to the following conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with probation and promptly respond to the
       Director's correspondence by the due date. Respondent shall provide the
       Director with a current mailing address and shall immediately notifY the
       Director of any change of address. Respondent shall cooperate with the
       Director's investigation of any allegations of unprofessional conduct that
       may come to the Director's attention. Upon the Director's request,
       respondent shall provide authorization for release of information and
       documentation to verity compliance with the terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct;



                                             2
(c)    Respondent shall be supervised by a licensed Minnesota attorney,
appointed by the Director, to monitor compliance with the terms of
probation. Within 2 weeks from the date of this order, respondent shall
provide the Director with the names of four attorneys who have agreed to be
nominated as respondent's supervisor. If, after diligent effort, respondent is
unable to locate a supervisor acceptable to the Director, the Director shall
seek to appoint a supervisor. Until a supervisor has signed a consent to
supervise, respondent shall on the first day of each month provide the
Director with an inventory of client files as described in paragraph (d) below.
Respondent shall make active client files available to the Director upon
request;

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with probation. Respondent shall contact the supervisor
and schedule a minimum of one in-person meeting per calendar quarter.
Respondent shall submit to the supervisor an inventory of all active client
files by the first day of each month during the probation. With respect to
each active file, the inventory shall disclose the client name, type of
representation, date opened, most recent activity, next anticipated action, and
anticipated closing date. Respondent's supervisor shall file written reports
with the Director at least quarterly, or at such more frequent intervals as the
Director may reasonably request;

(e)     Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and other
important communications from clients, courts, and other persons interested
in matters that respondent is handling and that will ensure that respondent
regularly reviews each and every file and completes legal matters on a timely
basis;

(t)    Respondent shall initiate or continue current treatment by a licensed
consulting psychologist or other mental health professional acceptable to the
Director and shall complete all therapy programs recommended by the
therapist. Respondent shall provide the necessary authorizations to allow the
Director to verity respondent's compliance with treatment; and

(g)     Respondent shall maintain law office and trust account books and
records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix I
thereto. These books and records include the following: client subsidiary
ledger, checkbook register, monthly trial balances, monthly trust account
reconciliation, bank statements, canceled checks, duplicate deposit slips, and
bank reports of interest, service charges and interest payments to the
Minnesota IOL TA Program. Such books and records shall be made available
to the Director within 30 days from the date of the court's order and thereafter

                                       3
       shall be made available to the Director at such intervals as he deems
       necessary to determine compliance.

       6.     Within 1 year of the date of filing of this order, respondent shall file with the

Clerk of Appellate Courts and serve upon the Director proof of successful completion of

the professional responsibility portion of the state bar examination. Failure to timely file

the required documentation shall result in automatic re-suspension, as provided in Rule

18(e )(3 ), RLPR.

       Dated: December 16, 2015                   BY THE COURT:



                                                      (j;JJ f.~
                                                  David R. Stras
                                                  Associate Justice




                                              4